Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2021 has been entered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terzic et al (2006 HELIA 29(44): 87-94).
	Instant claims 1 and 11 are directed to a product-by-process, as well as instant claim 3, wherein the indeterminate phenotype is “can be found in a plant grown” from In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Terzic et al disclose an interspecific Helianthus plant produced by crossing H. annuus and H. argophyllus on page 91 and Table 2. The crosses disclosed are PHBC1 203A (annuus) with ARG1812 ts4 (argophyllus); PHBC1 202A with ARG1812 ts21; and PHBC1214A with ARG1805 ts18. The H. annuus lines PHBC1 203A and PHBC1 202A are disclosed as having minimal basil branching as illustrated in Figure 1 on page 88, that being a value of 1, and PHBC1 214A having a determinate no branching phenotype value of 0. All of the H. argophyllus lines have a fully branched phenotype value of 4. Terzic et al disclose interspecific F1 hybrids having a high level of branching (an indeterminate phenotype). Given the fact that the “genetic determinate” responsible for the “indeterminate phenotype” was inherited from the H. argophyllus lines, it would appear that the interspecific Helianthus plants disclosed by Terzic et al would inherently comprise the same genetic determinate as that found in plants grown from seed deposited under NCIMB Accession No. 42200 without evidence to the contrary. The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Terzic et al do not teach the seed deposited under NCIMB Accession No. 42200.
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims over the teachings of Terzic et al because the instant seed deposited under NCIMB Accession No. 42200 were also produced by crossing and H. annuus with an H. argophyllus plant (Example 1 on page 13 of the instant Specification). Applicant does not teach any specific structure for “the genetic determinate” that would distinguish the claimed invention from the prior art given the fact that the interspecific Helianthus plants taught by Terzic et al comprise an indeterminate phenotype. Further, at instant claim 11, the “progeny” would not have any distinguishing structural characteristic from the interspecific Helianthus plants taught by Terzic et al.
	Applicants argue that claim 1 claims a plant comprising a genetic determinant responsible for an indeterminate phenotype. Applicants argue that the genetic determinant responsible for an indeterminate phenotype is described as obtained from seed deposited under NCIMB Accession No. 42200. Applicants argue that there are no method steps in claim 1. Applicants argue that claim 1 claims a plant which is different from previously described plants. Applicants argue that 'Terzic' does not teach plants obtained from the seed deposited under NCIMB Accession No. 42200. Applicants argue that 'Terzic' can't anticipate the claims 1-10 or serve as the basis for a prima facie obviousness rejection for claims 1-10 [sic] (page 4 of the Remarks).
et al do not teach plants obtained from the seed deposited under NCIMB Accession No. 42200, but the claims as a whole are not so limited and clearly illustrated by the claimed “progeny thereof” recited in instant claim 11.
	The facts are that the instantly claimed interspecific Helianthus plant was produced by crossing H. annuus and H. argophyllus (see claim 4), and the interspecific Helianthus plant disclosed by Terzic et al was produced by crossing H. annuus and H. argophyllus. Both the instantly claimed interspecific Helianthus plant and that disclosed by Terzic et al exhibit a well branched phenotype. Therefore, it would be reasonable to view the well branched phenotype was inherited from the H. argophyllus parent and that the instantly claimed interspecific Helianthus plant would have the same “genetic determinant responsible for an indeterminate phenotype” as the interspecific Helianthus plant disclosed by Terzic et al.
	The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same, material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the Applicant to provide that the claimed product is different from those taught by the prior art and to establish In re Best 562F.2d 1252 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663